                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  JANE DOE, et al.,                                  Case No. 18-cv-02589-VC
                 Plaintiffs,
                                                     ORDER GRANTING IN PART AND
          v.                                         DENYING IN PART DEFENDANT
                                                     MT. DIABLO UNIFIED SCHOOL
  MT. DIABLO UNIFIED SCHOOL                          DISTRICT'S MOTION FOR
  DISTRICT, et al.,                                  SUMMARY JUDGMENT
                 Defendants.                         Re: Dkt. No. 78


       The motion for summary judgment is granted as to the Title IX claim. There is no

evidence in the record from which a reasonable jury could conclude that any District official

with authority to institute corrective measures had actual knowledge of but was deliberately

indifferent to Gonzalez’s misconduct. Gebser v. Lago Vista Independent School District, 524

U.S. 274, 277 (1998).

       The motion is denied as to the negligence claim. On the negligent hiring theory,
Gonzalez’s personnel file from his prior job documented two instances of misconduct, both of

which were of a sexual nature. A reasonable jury could conclude that a school district hiring

teachers to care for a vulnerable population must make reasonable efforts to learn whether an

applicant has disciplinary incidents in his file (particularly incidents reflecting misconduct of a

sexual nature), and that the District’s investigation was not sufficiently geared towards finding

those records. Cf. Doe v. United States Youth Soccer Association, Inc., 8 Cal. App. 5th 1118,

1132-33 (2017). Nor is it too great a leap for a reasonable jury to conclude that those incidents, if

discovered, would have put the District and its employees on notice that Gonzalez posed a threat
to the safety of its students.

          On the negligent supervision theory, a reasonable jury could conclude that District

employees were negligent in placing Gonzalez in a physically remote classroom where he could

be confident of being undisturbed while alone with a student, both during the school day and

immediately after class. Moreover, one of Gonzalez’s classroom aides testified that the physical

distance between that classroom and the principal’s office actually caused the principal to

observe Gonzalez less frequently than she did other teachers. The conclusion that placing a male

teacher in that position of isolation was negligent seems especially plausible in light of

Gonzalez’s prior misconduct, but even without considering that conduct a jury could reasonably

find that it was negligent, particularly given the special vulnerability of the students at this

school.

          IT IS SO ORDERED.

Dated: April 30, 2021
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                   2
